            Case:
         Case:
           Case:  4:18-mj-00008-DDN Doc.
               4:18-cr-00975-CDP-JMB
                 4:18-mj-00008-DDN   Doc.#:#:#:13
                                      Doc.      243-7
                                                   Filed: 01/29/18 Filed:
                                                       *SEALED*
                                                          01/18/19        1of5
                                                                            of 22PagelD
                                                                   Page:12/11/18
                                                                          1       PageID
                                                                                   Page:#:#:
                                                                                          118of
                                                                                             4422
                                            PageID #: 220
AO 93 (Rev. 11113) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                                                                                      IFHlED
                                                                             for the
                                                              Eastern District of Missouri                                     JAN 2 92018
                                                                                                                              U.S. DISTRICT COURT
                  In the Matter of the Search of                               )                                            EASTERN DISTRICT OF MO
                                                                                                                                      ST.LOUIS
Information associated with                 that is stored at premises         )
owned, maintained, controlled, or operated by ATI MOBILITY, a wireless         )         Case No. 4:18 MJ 8 DDN
provider headquartered at 208 S. Akard Street, 10th Floor M, Dallas, Texas
75202
                                                                               )
                                                                               )
                                                                               )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         NORTHERN             District of  ·              TEXAS
(identify the person or describe the property to be searched and give its location): ·



                                                                   SEE AITACHMENT A



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


                                                                     SEE ATTACHMENT B




         YOU ARE COMMANDED to execute this warrant on or before                   February 12, 2018       (not to exceed 14 days)
      '1·in the daytime 6:00 a.m. to 10:00 p.m. c:J at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to           United States Magistrate Judge David D. Noce
                                                                                                        (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bo:r)
     c:J for       days (not to exceed 30) __Q until, the facts justifying
              -                    3.'o~-r-
Date and time issued:         ~Af.. ' ~ Cff ~ 0 ( f;.
                                                                                                                . udge 's signature

City and state:              St Louis, MO                                                Honorable David D. Noce, U.S. Magistrate Judge
                                                                                                              Printed name and title
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               2 of 22 PageID
                                                                        Page: #:
                                                                              2 of
                                                                                 4522
                                 PageID #: 221
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:#:#:13
                                       243-7
                                          Filed:
                                              *SEALED*
                                                 01/29/18
                                                 01/18/19 Filed:
                                                          Page:12/11/18
                                                                 3 of 5
                                                                      22PageID
                                                                         PageID
                                                                          Page:#:#:
                                                                                 320of
                                                                                    4622
                                   PageID #: 222
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:#:#:13
                                       243-7
                                          Filed:
                                              *SEALED*
                                                 01/29/18
                                                 01/18/19 Filed:
                                                          Page:12/11/18
                                                                 4 of 5
                                                                      22PageID
                                                                         PageID
                                                                          Page:#:#:
                                                                                 421of
                                                                                    4722
                                   PageID #: 223
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:#:#:13
                                       243-7
                                          Filed:
                                              *SEALED*
                                                 01/29/18
                                                 01/18/19 Filed:
                                                          Page:12/11/18
                                                                 5 of 5
                                                                      22PageID
                                                                         PageID
                                                                          Page:#:#:
                                                                                 522of
                                                                                    4822
                                   PageID #: 224
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               6 of 22 PageID
                                                                        Page: #:
                                                                              6 of
                                                                                 4922
                                 PageID #: 225
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               7 of 22 PageID
                                                                        Page: #:
                                                                              7 of
                                                                                 5022
                                 PageID #: 226
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:#:#:13
                                       143-7
                                          Filed:
                                              *SEALED*
                                                 01/29/18
                                                 01/18/19 Filed:
                                                          Page:12/11/18
                                                                 3
                                                                 8 of 17
                                                                      22 PageID
                                                                          Page: #:
                                                                                8 of
                                                                                   3
                                                                                   5122
                                   PageID #: 227
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:#:#:13
                                       143-7
                                          Filed:
                                              *SEALED*
                                                 01/29/18
                                                 01/18/19 Filed:
                                                          Page:12/11/18
                                                                 4
                                                                 9 of 17
                                                                      22 PageID
                                                                          Page: #:
                                                                                9 of
                                                                                   4
                                                                                   5222
                                   PageID #: 228
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               10 of 22 PageID
                                                                         Page: 10
                                                                                #: of
                                                                                   5322
                                  PageID #: 229
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               11 of 22 PageID
                                                                         Page: 11
                                                                                #: of
                                                                                   5422
                                  PageID #: 230
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               12 of 22 PageID
                                                                         Page: 12
                                                                                #: of
                                                                                   5522
                                  PageID #: 231
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               13 of 22 PageID
                                                                         Page: 13
                                                                                #: of
                                                                                   5622
                                  PageID #: 232
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
          4:18-mj-00008-DDNDoc.
                            Doc.
                            Doc.#:#:
                                  #:13143-7
                                         Filed:
                                         Filed:
                                             *SEALED*
                                                01/18/19
                                                 01/29/18 Filed:
                                                          Page:
                                                           Page:12/11/18
                                                                 14
                                                                  9 of
                                                                    of17
                                                                       22PageID
                                                                         PageID
                                                                          Page: 14
                                                                                #:
                                                                                 #:9of
                                                                                    5722
                                   PageID #: 233
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 10
                                                                 15of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 15
                                                                                #:
                                                                                 #:10
                                                                                   of
                                                                                   5822
                                   PageID #: 234
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 11
                                                                 16of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 16
                                                                                #:
                                                                                 #:11
                                                                                   of
                                                                                   5922
                                   PageID #: 235
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 12
                                                                 17of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 17
                                                                                #:
                                                                                 #:12
                                                                                   of
                                                                                   6022
                                   PageID #: 236
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 13
                                                                 18of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 18
                                                                                #:
                                                                                 #:13
                                                                                   of
                                                                                   6122
                                   PageID #: 237
Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN Doc.
                            Doc.
                               #: #:1343-7
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               19 of 22 PageID
                                                                         Page: 19
                                                                                #: of
                                                                                   6222
                                  PageID #: 238
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 15
                                                                 20of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 20
                                                                                #:
                                                                                 #:15
                                                                                   of
                                                                                   6322
                                   PageID #: 239
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 16
                                                                 21of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 21
                                                                                #:
                                                                                 #:16
                                                                                   of
                                                                                   6422
                                   PageID #: 240
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
        4:18-mj-00008-DDN
         4:18-mj-00008-DDN Doc.
                            Doc.
                             Doc.
                                #:
                                 #:#:13
                                      1 43-7
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                01/29/18
                                                 01/18/19 Filed:
                                                          Page:
                                                          Page:12/11/18
                                                                 17
                                                                 22of
                                                                    of17
                                                                      22PageID
                                                                         PageID
                                                                          Page: 22
                                                                                #:
                                                                                 #:17
                                                                                   of
                                                                                   6522
                                   PageID #: 241
